Citation Nr: 1110314	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  03-21 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar spine disorder, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for a left knee disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a respiratory disorder, claimed as lung condition, to include as secondary to asbestos exposure.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to a lumbar spine disorder.

6.  Entitlement to service connection for bowel dysfunction, to include as secondary to a lumbar spine disorder.

7.  Entitlement to service connection for a kidney disorder.

8.  Entitlement to service connection for a right knee disorder.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to June 1982.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  This case was remanded by the Board in November 2008 for additional development.

In a June 2010 statement, the Veteran raised the issues of (1) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder; (2) entitlement to service connection for sleep apnea; and (3) entitlement to an increased evaluation for service-connected hypertension, currently evaluated as 10 percent disabling.  These issues have not been developed for appellate review and are therefore referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  Manifestations of the Veteran's service-connected lumbar spine disorder include pain and limitation of motion to, at most, 30 degrees of flexion, 0 degrees of extension, 5 degrees of right lateral flexion, 10 degrees of left lateral flexion, 20 degrees of right rotation, and 20 degrees of lateral rotation, with no medical evidence of neurologic manifestations.

2.  Manifestations of the Veteran's service-connected left knee disability include pain and limitation of motion to, at most, 115 degrees of flexion and 0 degrees of extension, without instability.

3.  The evidence of record does not show a current diagnosis of a respiratory disorder that is related to military service, to include as due to asbestos exposure.

4.  The evidence of record does not show a current diagnosis of a cervical spine disorder that is related to military service.

5.  The evidence of record does not show that the Veteran's currently diagnosed erectile dysfunction is related to military service or to a service-connected disability.

6.  The evidence of record does not show a current diagnosis of bowel dysfunction that is related to military service or to a service-connected disability.

7.  The evidence of record does not show a current diagnosis of a kidney disorder.

8.  The medical evidence of record does not show a current diagnosis of a right knee disorder for VA purposes.

9.  The Veteran's currently diagnosed bilateral hearing loss is not related to military service or to a service-connected disability.

10.  The competent evidence of record does not show that the Veteran's currently diagnosed tinnitus is related to military service or to a service-connected disability.

11.  Service connection is currently in effect for low back strain, rated as 40 percent disabling; residuals, left knee trauma, rated as 10 percent disabling; and hypertension, rated as 10 percent disabling.  The Veteran's combined disability evaluation is 50 percent disabling.

12.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

2.  The criteria for a rating in excess of 10 percent for a left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).

3.  A respiratory disorder was not incurred in, or aggravated by, active military service, to include as due to asbestos exposure.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  A cervical spine disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Erectile dysfunction was not incurred in, or aggravated by, active military service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

6.  Bowel dysfunction was not incurred in, or aggravated by, active military service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

7.  A kidney disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

8.  A right knee disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

9.  Bilateral hearing loss was not incurred in, or aggravated by, active military service, nor is it proximately due to, or aggravated by, a service-connected disability, nor can it be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309.  3.310 (2010).

10.  Tinnitus was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

11.  A total disability rating for compensation purposes based on individual unemployability (TDIU) is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication of the various claims, letters dated in May 2001, July 2003, February 2005, and April 2005 satisfied the duty to notify provisions.  Additional letters were also provided to the Veteran in December 2004, April 2005, January 2006, March 2006, and December 2008 after which the claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his lumbar spine, left knee, erectile dysfunction, bowel dysfunction, right knee, bilateral hearing loss, and tinnitus claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA examinations have not been accorded the Veteran in connection with his claims for entitlement to service connection for a respiratory disorder, cervical spine disorder, and kidney disorder, because there is no evidence that the Veteran had any of these disabilities during service or that any currently diagnosed disabilities are related to service.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  In a November 2007 statement, the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits and had undergone a SSA medical examination that year.  In November 2008, the Board remanded the claims on appeal to obtain these SSA records.  In March 2010, the RO properly requested these records.  A March 2010 reply from the SSA stated that the Veteran was not entitled to disability or Social Security Insurance benefits and that there were no medical records on file.  As a result, the RO made a formal finding of unavailability with regard to the SSA records.  The Veteran was informed that the SSA records could not be obtained by letters dated in March 2010 and June 2010.  Accordingly, Board is satisfied that the evidence of record shows that VA has made sufficient efforts to secure any additional SSA records for the Veteran and has notified him of the records which are unavailable.  38 C.F.R. § 3.159(e) (2010).

In a November 2010 post-remand brief, the Veteran's representative noted that it was "odd" that SSA was unable to provide additional records, as there was evidence of record that the Veteran had been in receipt of SSA records since September 1986.  However, the response from SSA includes the Veteran's correct name and social security number, and there is no evidence that any search made for the SSA records was erroneous in any way.  As there is no evidence that SSA's search was erroneous, the Board concludes that further development and additional efforts to assist or notify the Veteran in accordance with 38 C.F.R. § 3.159(e) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (stating that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Lay Evidence

The evidence of record includes numerous statements by the Veteran in both medical records and independently submitted documents.  Lay evidence is competent to establish observable symptomatology and, under certain circumstances, can be competent and sufficient to establish the etiology or diagnosis of a condition.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007); Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case, the Veteran has made numerous statements describing his symptoms and relating to their continuity and etiology.  However, in this case, the Veteran's statements are not credible.

With regard to the Veteran's reported military history, he has made numerous statements regarding incidents in service which are not consistent with the evidence of record.  For instance, in November 2008, the Veteran reported that he had sustained "fracture[s] in neck and low back in service when a tank part fle[w] on him and he was hospitalized for 16 months."  The Veteran made similar claims in a July 2009 VA medical report.  In contrast, the medical evidence of record shows that the Veteran sustained a lumbar strain, not a fracture, following lifting "track blocks," and he was not hospitalized for this disorder, let alone for a period of 16 months.  While service treatment records show that the Veteran was hospitalized during military service, it was for an unspecified period in May and June 1952, less than two months, and was for a psychiatric disorder, not a fracture of the neck and low back.

In July 2009, the Veteran reported he was "medically retired due to multiple military injuries and accidentally killing 9 of his friends during a military training exercise."  The Veteran described the same incident again in September 2009, stating that he was "involved in a training incident that resulted in 11 of his buddies being killed."  There is no evidence of any kind that corroborates these statements.  The evidence of record clearly shows that the Veteran received a medical board discharge due to a psychiatric disorder, not multiple injuries, and there is no record that he was ever involved in an accident that resulted in the death of another person.  This omission is particularly apparent in the Veteran's service treatment records which include extensive psychiatric reports that discuss the circumstances, stresses, and hardships of the Veteran's military service.

Also in September 2009, the Veteran reported that a tank fired near him when he was not wearing a helmet, and that "the reverberation from the explosion whipped his head backward and forward with such intensity that he sustained cuts on both sides of his head and was bleeding profusely.  His first memory after the explosion was being in the Emergency Room."  The service treatment records do not document any medical treatment that resembles this incident.  In the same report the Veteran stated that "he lost consciousness when he flipped a tank and also when he flipped a TC and was taken to the hospital where he was treated and released."  As with the other incident, the service treatment records do not mention any incident resembling such serious accidents, nor do they show hospitalization for loss of consciousness.  

Furthermore, the medical evidence of record includes multiple reports from medical practitioners that indicate that the Veteran's statements regarding his own health are not reliable.  For instance, in a January 2004 VA spine examination report, the Veteran had a "grimace" and reported pain on forward flexion at 70 degrees on initial testing and between 30 to 45 degrees after repetitive testing.  However, during a subsequent rectal examination, the Veteran had forward flexion to 80 degrees without complaints.  Similarly, in a May 2006 VA outpatient medical report the examiner stated that the Veteran's "myriad physical complaints [were] out of proportion to physical findings, test results."  Other medical reports have also noted inconsistencies between the Veteran's reported symptoms and the findings made on physical examination.  Medical reports have also related some of the Veteran's physical symptoms to a psychiatric disorder rather than a physical disorder.

As the Veteran's statements are not consistent with other evidence, they are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Accordingly, the Board finds that the Veteran's statements regarding the etiology and manifestations of his medical disorders are not credible.  As such, the Board will rely on manifestations which are demonstrated on clinical examination and medical opinions which are based on evidence other than the Veteran's reported history.

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine Disability

Service connection for low back strain was granted by a September 1982 rating decision and a 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5294, effective June 30, 1982.  An August 1988 rating decision assigned a 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5294, effective April 14, 1988.  An August 2002 rating decision assigned a 40 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective April 5, 2001.

In a February 2001 VA outpatient medical report, the Veteran complained of chronic back pain.  On objective examination, the Veteran had a normal gait.  The assessment was musculoskeletal pain.

In a March 2001 VA outpatient medical report, the Veteran complained of chronic back pain.  The assessment was myofascial pain status post back surgery.

An October 2001 VA magnetic resonance imaging report stated that the Veteran had no evidence of neurological defect on physical examination, but complained of intermittent inability to control urine and stool.  After views of the lumbar spine, the impression was disc extrusion at the L5-S1 levels having mass effect on the right S1 nerve root.

In a December 2001 VA spine examination report, the Veteran complained of constant pain in the lower back which was moderate to severe in nature.  He reported weakness, stiffness, and fatigability of the lower back.  The Veteran reported that he experienced flare-ups of his back pain approximately five to six times per year, with each flare-up lasting 7 to 15 days.  He reported that during a flare-up he was "down" and "even unable to go to the bathroom by himself."  The Veteran reported urinary incontinence on a daily basis for the previous eight to ten months.  He reported bowel incontinence about once every one to two weeks.  On physical examination, the Veteran had a normal sensory examination  On range of motion testing, the Veteran had forward flexion to 65 degrees, with "grimace" at the end of the range of motion; extension to 35 degrees, with "grimace" at the end of the range of motion ; right lateral flexion to 35 degrees, with "grimace" at the end of the range of motion; left lateral flexion to 30 degrees, with reported pain at the end of the range of motion; right rotation to 35 degrees, without pain; and left lateral rotation to 40 degrees, without pain.  The diagnosis was L5-S1 herniated disc per October 2001 magnetic resonance imaging (MRI).

A May 2003 VA outpatient medical report stated that the Veteran reported having normal bowel and bladder function.  On neurological examination, no lower extremity abnormalities were noted on reflex, motor, station, gait, and sensation testing.

In a July 2003 VA telephone note, the Veteran asked that the he be provided with a statement "saying that his problems with incontinence of bowel and bladder . . . are due to back problems."  The Veteran's medical examiner "said that she could not write this statement for him - there is no evidence to the effect."

In a January 2004 VA spine examination report, the Veteran complained of constant low back pain with radiation and intermittent numbness in the bilateral legs.  He reported flare-ups approximately two to three times per month, with each flare-up lasting 4 to 12 days.  On range of motion testing, the Veteran had forward flexion to 70 degrees, with "grimace" at the end of the range of motion; extension to 20 degrees, with "grimace" at the end of the range of motion ; right lateral flexion to 15 degrees, with "grimace" at the end of the range of motion; left lateral flexion to 25 degrees, with "grimace" at the end of the range of motion; right rotation to 25 degrees, with "grimace" at the end of the range of motion; and left lateral rotation to 20 degrees, with "grimace" at the end of the range of motion.  After repetitive motion, forward flexion was between 30 and 45 degrees, with "grimace" at the end of the range of motion; extension was 15 degrees, with "grimace" at the end of the range of motion; right lateral flexion was 15 degrees, with "grimace" at the end of the range of motion; left lateral flexion to 25 degrees, with "grimace" at the end of the range of motion; right rotation to 20 degrees, with "grimace" at the end of the range of motion; and left lateral rotation to 30 degrees, with "grimace" at the end of the range of motion.  On rectal examination, the Veteran had forward flexion to 80 degrees without complaints.  The diagnosis was disc extrusion, L5-S1, per October 2001 MRI.

In a January 2004 rectum and anus examination report, the Veteran reported that he began experiencing incontinence of bowel in approximately 1986 or 1987.  He reported soiling his clothing three to four times per month.  After physical examination, the diagnosis was possible irritable bowel syndrome.  The examiner stated that the Veteran declined evaluation of his fecal leakage and had normal sphincter tone.  The examiner opined that it was "unlikely that his fecal leakage is related to his back condition."

In a January 2004 VA genitourinary examination report, the Veteran reported experiencing urinary incontinence for the previous six to eight years.  After physical examination, the diagnosis was urinary incontinence.  The examiner stated that the Veteran declined evaluation of his urinary incontinence and noted that there was no evidence of record that his urinary incontinence was due to his back condition.  The examiner specifically noted a November 2001 neurosurgery report which stated that the Veteran did not have "neurogenic incontinence."  The examiner opined that it was "unlikely that [his] urinary incontinence . . . [is] related to his back condition."

In a March 2004 VA telephone note, the Veteran asked that his medical practioner fill out a form so that he could apply for a handicapped parking permit.  The Veteran's medical practitioner responded that "she does not feel like [the Veteran] should have [a] Disability Parking Placard - [he] should be walking more, in fact, [so] that muscles will not atrophy and for his own health."

A September 2004 VA outpatient medical report stated that the Veteran had requested an electric wheelchair and a handicapped parking permit.  The medical practioner stated that "both of which I do not think are clinically indicated - he needs to walk more, not less."  The examiner stated that the Veteran was felt to have a history of "overuse" of pain medications and "magnification of all [symptoms]."

A March 2005 VA outpatient medical report stated that the Veteran had requested an electric wheelchair and a handicapped parking permit.  The medical practioner stated that "both of which I do not think are clinically indicated - he needs to walk more, not less."  The examiner stated that the Veteran was felt to have a history of "overuse" of pain medications and "magnification of all [symptoms]."

In a June 2005 VA spine examination report, the Veteran complained of chronic low back pain with radiation to the bilateral legs, as well as bowel and bladder incontinence.  He reported flare-ups approximately every other day, with each flare-up lasting 7 to 15 minutes.  On range of motion testing, the Veteran had forward flexion to 55 degrees, with "grimace" and guarding at the end of the range of motion; extension was declined; right lateral flexion to 5 degrees, with "grimace" at the end of the range of motion; left lateral flexion to 10 degrees, with "grimace" at the end of the range of motion; right rotation to 25 degrees, with "grimace" at the end of the range of motion; and left lateral rotation to 25 degrees, with "grimace" at the end of the range of motion.  The Veteran declined repetitive motion of the lumbar spine.  He had normal sensation of the extremities.  The diagnosis was extrusion of the right L5-S1 disc in 2001, with an otherwise normal MRI.

A September 2005 VA MRI report stated that the Veteran complained of low back pain and wanted an electric scooter.  After views of the Veteran's lumbar spine, the impression was small right paracentral focal disc herniation at L5-S1, early disc dehydration in the upper lumbar spine, and hemangioma in the vertebral body of L3.

A September 2005 VA addendum stated that the Veteran called in complaining of "hardly being able to move, can't get out of bed, still wanting electric scooter, lift chair, etc."  The Veteran reported that he watched television all day, to which the medical practitioner "urged him to do some kind of meaningful activity, move more, not less."

An October 2005 VA electromyography (EMG) consultation report stated that the Veteran was complaining of bilateral lower extremity numbness, tenderness, and pain from the waist down, as well as occasional incontinence of bowel and bladder for the previous two to three years.  The EMG was completely normal with no evidence of lumbar radiculopathy, sciatic neuropathy, or peripheral polyneuropathy.  The report stated that inconsistencies were noted on physical examination.

A November 2005 VA outpatient medical report stated that the Veteran had requested an electric wheelchair and a handicapped parking permit.  The medical practioner stated that "both of which I do not think are clinically indicated - he needs to walk more, not less."  The Veteran reported that he was "becoming paralyzed," while the examiner noted that the October 2005 VA EMG report was completely normal and that there were inconsistencies noted on physical examination.  The examiner stated that the Veteran was felt to have a history of "overuse" of pain medications and "magnification of all [symptoms]."  The examiner reported that she could not explain the Veteran's symptoms physiologically.

In a May 2006 VA outpatient medical report, the Veteran stated that he had to stay in bed due to pain in the low back and upper legs.

A May 2006 VA outpatient medical report stated that the Veteran had requested an electric wheelchair and a handicapped parking permit.  The medical practioner stated that "both of which I do not think are clinically indicated - he needs to walk more, not less."  The Veteran reported that he was "becoming paralyzed," while the examiner noted that the October 2005 VA EMG report was completely normal and that there were inconsistencies noted on physical examination.  The Veteran was constantly asking for more pain medication and complained of "paralyzing" symptoms and reported that he was unable to get out of bed.  The examiner stated that per the EMG, there was no clinical reason for this and that the Veteran needed active psychotherapy for somatization issues.  The examiner told the Veteran that "he is in better general health than he thinks he is - he is not becoming paralyzed."  The Veteran did not "tolerate this encouragement, says he is much sicker than anybody realizes."  The examiner stated that the Veteran's "myriad physical complaints [were] out of proportion to physical findings, test results."

In a March 2009 VA outpatient medical report, the Veteran complained of urinary incontinence since 1985.  The Veteran also requested an electric wheelchair, stating that pain limited him to walking 75 feet.  After physical examination, the assessment was urinary incontinence and increased frequency, as well as low back pain which was stable.

In a May 2009 VA electric mobility consultation report, the Veteran complained of lower extremity numbness and a broken back.  The Veteran held a cane in his right hand and had a right side limp.  On physical examination, the Veteran was "observed prior to appointment standing comfortably in station at window waiting to check in."  When walking a few steps to a trial scooter, the Veteran limped on the left side rather than the right.  The examiner stated that it was unsure whether the Veteran qualified for electric mobility, as his complaints were "not well documented" in the medical charts, he had a history of asking for electric mobility as far back as 1995, his neurological complaints had odd and varying presentations, and the only EMG available stated that there were inconsistencies and completely normal results.  An addendum stated that the Veteran did not meet the criteria for electric mobility.

During the course of this appeal, the applicable rating criteria for spine disorders were amended twice under changes to the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, effective September 23, 2002 and September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Where a law or regulation changes during the pendency of a claim for increased rating, VA must first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 25179 (2004).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  38 U.S.C.A. § 5110 (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The RO addressed the Veteran's claim for increase under both the old criteria in the Schedule and the current regulations in the April 2004 statement of the case.  Therefore, there is no prejudice to the Veteran for the Board to apply the regulatory revisions of September 23, 2002 and September 26, 2003 in the appellate adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The medical evidence of record shows that, for the entire period on appeal, the Veteran's low back disorder has been manifested by pain and limitation of motion to, at most, 30 degrees of flexion, 0 degrees of extension, 5 degrees of right lateral flexion, 10 degrees of left lateral flexion, 20 degrees of right rotation, and 20 degrees of lateral rotation.

Criteria in Effect Prior to September 23, 2002

Under the criteria in effect prior to September 23, 2002, limitation of motion of the lumbar spine was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  Under that Diagnostic Code, a 40 percent evaluation is the highest warranted for limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Accordingly, a higher evaluation cannot be awarded under that diagnostic code.

Under the criteria in effect prior to September 23, 2002, lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Under that Diagnostic Code, a 40 percent evaluation is the highest warranted for lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Accordingly, a higher evaluation cannot be awarded under that diagnostic code.

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 40 percent evaluation was warranted for severe disability with recurrent attacks and only intermittent relief.  A 60 percent evaluation was warranted for pronounced disability with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurologic findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  In this regard, the Veteran has repeatedly complained of neurologic manifestations of his low back disorder, including lower extremity radiculopathy, bladder dysfunction, and bowel dysfunction.  However, as discussed above, the Veteran's statements are not credible and the medical evidence of record does not show that neurologic manifestations of the Veteran's low back disorder have been clinically diagnosed.  Accordingly, the medical evidence of record does not demonstrate that the Veteran's low back disorder has ever been manifested by pronounced disability due to neurologic manifestations.

As the Veteran's disability involves restricted articulation of a joint, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2010).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as there is no indication in the record that the Veteran's low back pain resulted in limitation of motion analogous to ankylosis of the spine, an evaluation in excess of 40 percent is not warranted for this period based on 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5292 (2002); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (concluding that remand for the Board to consider functional loss due to pain was not appropriate where the claimant was already receiving the maximum disability rating available for limitation of motion).

Criteria in Effect On and After September 23, 2002 for Intervertebral Disc Syndrome

Under the schedular criteria in effect on and after September 23, 2002, intervertebral disc syndrome is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under this version of the Diagnostic Code, intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the previous 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.25, 4.71a, Diagnostic Code 5243 (2010).  In June 2004, a correction was published to reinsert material that was inadvertently omitted from the initial publication of the 2003 revision.  69 Fed. Reg. 32449 (2004).  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IDS), a 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IDS.  This remained essentially unchanged in the revisions effective on September 26, 2003.  For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IDS at Note (1) (2010).
The medical evidence of record does not show that the Veteran has ever had bed rest prescribed by a physician.  While the Veteran has consistently reported significant incapacitation due to back symptoms, including being confined to bed, none of these periods of incapacitation were prescribed by a physician.  Indeed, medical practitioners told the Veteran to increase his physical activity in March 2004, September 2004, March 2005, September 2005, and November 2005.  In May 2006, a medical practitioner also specifically stated that there was no clinical reason for the Veteran's complaints of "paralyzing" symptoms.  Accordingly, an evaluation in excess of 40 percent is not warranted at any point on and after September 23, 2002 under the schedular criteria for intervertebral disc syndrome.

Separate Orthopedic and Neurologic Evaluations 
From September 23, 2002 through September 25, 2003

The Board must also determine whether ratings in excess of those already granted can be assigned for the Veteran's low back disability by providing separate evaluations for the chronic orthopedic and neurologic manifestations of the disability, as noted under the rating criteria effective on and after September 23, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2010).  For the period from September 23, 2002 to September 25, 2003, separate orthopedic and neurologic evaluations could be awarded, but the old criteria for evaluating limitation of motion of the lumbar spine were still in effect.

The medical evidence of record shows that during this time period, the orthopedic manifestations of the Veteran's low back disability amounted to limitation of motion to 30 degrees of flexion, 0 degrees of extension, 5 degrees of right lateral flexion, 10 degrees of left lateral flexion, 20 degrees of right rotation, and 20 degrees of lateral rotation.  As such, the orthopedic manifestations of the Veteran's low back disability did not result in ankylosis.  Accordingly, an evaluation in excess of 40 percent is not warranted for orthopedic manifestations from September 23, 2002 through September 25, 2003 under Diagnostic Code 5292.

The medical evidence of record shows that during this time period, there were no neurologic manifestations of the Veteran's low back disability.  While the Veteran has repeatedly complained of neurologic manifestations of his low back disorder, as discussed above, the Veteran's statements are not credible and the medical evidence of record does not show that neurologic manifestations of the Veteran's low back disorder have been found.  Accordingly, separate orthopedic and neurological evaluations are not warranted for the period from September 23, 2002 through September 25, 2003.

Orthopedic and Neurologic Evaluations On and After September 26, 2003

Under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula), effective September 26, 2003, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

The medical evidence of record shows that the Veteran's low back disorder has been manifested by limitation of motion to, at most, 30 degrees of flexion, 0 degrees of extension, 5 degrees of right lateral flexion, 10 degrees of left lateral flexion, 20 degrees of right rotation, and 20 degrees of lateral rotation.  Accordingly, an evaluation in excess of 40 percent is not warranted for the orthopedic manifestations of the Veteran's low back disorder for the period on and after September 26, 2003.

In addition, while the Veteran has also repeatedly complained of neurologic manifestations of his low back disorder, the Veteran's statements are not credible and the medical evidence of record does not show that neurologic manifestations of the Veteran's low back disorder have been clinically found.  Moreover, the October 2005 VA EMG report was normal.  

All Periods

After a review of the evidence, there is no medical evidence of record that would warrant a rating in excess of 40 percent for the Veteran's low back disorder under any rating criteria at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart, 21 Vet. App. at 509.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for a low back disorder inadequate.  The Veteran's low back disorder was evaluated under all relevant diagnostic codes within 38 C.F.R. § 4.71a, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's low back disorder has been manifested by pain and limitation of motion to, at most, 30 degrees of flexion, 0 degrees of extension, 5 degrees of right lateral flexion, 10 degrees of left lateral flexion, 20 degrees of right rotation, and 20 degrees of lateral rotation, with no medical evidence of neurologic manifestations.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for his low back disorder.  A rating in excess of the 40 percent rating is provided for certain manifestations of low back disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 40 percent rating for the Veteran's low back disorder more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence of record does not show findings that meet the criteria for a rating in excess of 40 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey, 7 Vet. App. at 208.

Left Knee

Service connection for left knee injury with mild instability was granted by a September 1983 rating decision and a noncompensable evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective June 30, 1982.  Subsequently, an August 2002 rating decision recharacterized the disability as residual, left knee trauma, and assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260, effective April 5, 2001.  38 C.F.R. § 4.27 (2010) (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id.  The hyphenated diagnostic code in this case indicates that an unlisted musculoskeletal disorder, under Diagnostic Code 5299, was the service-connected disorder, and limitation of flexion of the leg, under Diagnostic Code 5260, was a residual condition.

In a June 2005 VA joints examination report, the Veteran complained of constant left knee pain at a level of eight on a scale from one to ten.  He reported experiencing flare-ups approximately every other day, increasing pain to a level of nine or ten, with each flare-up lasting about two hours.  He reported left knee giving way and weakness, but denied stiffness, locking, fatigability, swelling, heat, or redness.  He reports that flare-ups caused a loss of range of motion and required the Veteran to sit down or lay down.  The Veteran stated that he "chipped" his left knee during service.  On physical examination, the Veteran had left knee range of motion to 115 degrees of flexion and 0 degrees of extension, with pain at the end of the range of motion.  There was pain with repetitive motion, but no lack of endurance, weakness, or fatigability.  There was tenderness to palpation over the lateral joint line of the left knee.  The left knee had normal strength.  McMurray's and drawer tests were negative, and there was no medial or lateral ligamentous laxity in the left knee.  There was also no increased warmth, erythema, swelling, or effusion.  The Veteran did not have abnormal motion or guarding of motion.  He had symmetrical calluses on his feet, without unusual shoe wear or breakdown.  The diagnosis was residuals of left knee trauma, without the ability to specify what the residuals were due to lack of x-ray reports.

A November 2005 VA outpatient medical report gave an assessment of knee pain with normal "films."

In a May 2009 VA outpatient medical report, the Veteran complained of his left knee giving way.  The Veteran initially ambulated for 300 feet with a right side limp, then limped on the left side when walking a few steps to a trial scooter.  Prior to the appointment, the Veteran was observed standing comfortably at the window while waiting to check in.

Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent evaluation; and flexion that is limited to 30 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent evaluation; and extension that is limited to 15 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation when it is slight and a 20 percent evaluation when it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The medical evidence of record shows that the Veteran's left knee disability is manifested by pain and limitation of motion to, at most, 115 degrees of flexion and 0 degrees of extension.  Accordingly, a rating in excess of 10 percent is not warranted for the left knee under either Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In addition, separate ratings for limitation of flexion and extension are not warranted for the left knee, as the record does not show that the Veteran's left knee range of motion has been limited to a compensable degree in either flexion or extension.  See Id.; see also VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

The Veteran has reported left knee pain on use.  The June 2005 VA joints examination report specifically stated that the Veteran experienced pain at the end of the ranges of motion.  However, this does not show that the pain results in additional limitation of motion.  In addition, while the Veteran has reported frequent and severe flare-ups, these flare-ups have not been clinically documented and, the Veteran's statements are not found to be credible.  Moreover, the June 2005 VA joints examination report stated that the Veteran had symmetrical calluses on his feet, without unusual shoe wear or breakdown.  Accordingly, the medical evidence of record does not demonstrate that the Veteran experienced pain or other symptoms which caused additional functional limitations sufficient to warrant an evaluation in excess of 10 percent for the left knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.

As for other provisions under the Schedule, the Veteran's left knee has never been ankylosed, there is no documented malunion or nonunion of either the tibia or fibula, there are no symptoms from the removal or dislocation of semilunar cartilage, and there is no evidence of record that the Veteran has left knee arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5258, 5259, 5262 (2010); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly an evaluation in excess of 10 percent is not warranted under these diagnostic codes.

Furthermore, a separate evaluation for instability is not warranted for the Veteran's left knee, as the medical evidence of record does not show recurrent subluxation or lateral instability.  While the Veteran reported experiencing instability on multiple occasions, no instability has ever been found on physical examination.  Accordingly, an evaluation for instability is not warranted for the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

After a review of the evidence, there is no medical evidence of record that would warrant a rating in excess of 10 percent for the Veteran's left knee disorder under any rating criteria at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart, 21 Vet. App. at 509.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for a left knee disorder inadequate.  The Veteran's left knee disorder is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, and 5261, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's left knee disorder is manifested by pain and limitation of motion to, at most, 115 degrees of flexion and 0 degrees of extension, without instability.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his left knee disorder.  A rating in excess of the currently assigned rating is provided for certain manifestations of knee disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's left knee disorder more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Coded 5257, 5260, and 6261.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for a rating in excess of 10 percent for the Veteran's service-connected left knee disorder, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56; see also Massey, 7 Vet. App. at 208.

Service Connection Claims

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Respiratory Disorder

VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (September 29, 2006); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at the late stages; and pulmonary function impairment and cor pulmonale which can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  Moreover, the risk of developing bronchial cancer is increased in current cigarette smokers who have had asbestos exposure.

The Veteran's service treatment records are negative for any diagnosis of a chronic respiratory disorder.

After separation from military service, in an August 1982 VA medical examination report, the Veteran reported that he had a broken nose and difficulty breathing through his nose.  On physical examination, no chest or lung abnormalities were noted.

A July 1983 VA medical examination report stated that on physical examination, the Veteran's lungs were clear to percussion and auscultation.  No rales, rhonchi, or wheezes were heard.

In a December 1984 VA medical examination report, the Veteran reported experiencing occasional shortness of breath.  On physical examination, no abnormalities of the lungs were noted.

A November 1986 private medical report stated that on physical examination, the Veteran's chest was clear to percussion and auscultation, without expiratory wheezing.

In a December 1986 private medical report, the Veteran stated that he became short of breath walking up two flights of stairs, but was uncertain how far he could walk on level ground before becoming short of breath.  The Veteran's chest was clear to percussion and auscultation.  There were no wheezes, rales, or rhonchi, and the anteroposterior diameter of the chest was normal.  The Veteran did not use accessory muscles of respiration.  The examiner stated that while the Veteran reported shortness of breath, "the pulmonary examination is normal and he does not appear to be short of breath on lying flat or with mild exertion."

A February 1987 VA medical examination report stated that on physical examination, the Veteran's lungs were negative.  A subsequent February 1987 VA radiologic report stated that on views of the Veteran's chest, there were no pulmonary abnormalities.  The impression was normal chest.

In a June 1988 VA medical examination report, the Veteran denied experiencing shortness of breath at rest or while walking level, but reported shortness of breath after climbing one or more flights of stairs.  On physical examination, the Veteran's lungs were clear to auscultation and percussion and the diaphragms moved normally.

In a December 1988 private medical report, the Veteran complained of a fever and cough.  On physical examination, the Veteran had decreased breath sounds in the bases, bilaterally.  The initial impression was right lower lobe pneumonia and acute exacerbation of chronic bronchitis.  A December 1988 private radiographic report dated the same day stated that the Veteran was seen for cough and vomiting.  On views of the Veteran's chest, there "may be borderline increase in stranding in posterior lung bases such as might be seen with bronchial inflammatory change."  No other abnormalities were noted.

A January 1989 private radiographic report stated that the Veteran was seen for pneumonia.  On views of the Veteran's chest, there "may be borderline increase in stranding in lung bases on the lateral projection such as might be seen with bronchial inflammatory change."  No other abnormalities were noted.  A January 1989 private hospital discharge report stated that the Veteran had been treated on an inpatient basis for three days.  On discharge, the final diagnosis was acute exacerbation of chronic bronchitis.

In an August 1989 VA medical examination report, the Veteran complained of shortness of breath.  On physical examination, the Veteran's chest was symmetrical, with good excursion, and his lungs were clear.  A subsequent August 1989 VA radiologic report stated that, on views of the Veteran's chest, the Veteran's lungs were normal.  The impression was normal chest.

A September 1991 VA radiologic report stated that, on views of the Veteran's chest, the Veteran's lungs were clear.  The impression was normal chest.  A November 1999 VA outpatient medical report stated that, on physical examination, the Veteran's lungs were clear without retractions.  A May 2000 VA outpatient medical report stated that, on physical examination, the Veteran's lungs were clear.  A February 2001 VA outpatient medical report stated that, on physical examination, the Veteran's lungs were clear.  In a January 2003 VA outpatient medical report, the Veteran complained of shortness of breath.

A May 2003 VA outpatient medical report stated that, on respiratory examination, the Veteran was clear to auscultation.  In a second May 2003 VA outpatient medical report, dated the same day, the Veteran denied experiencing coughing, wheezing, or shortness of breath.

A May 2005 VA outpatient medical report stated that the Veteran was seen for a follow up for multiple medical disorders, including asthma.  On physical examination, the Veteran's lungs were clear to auscultation and percussion and had good air movement.  The assessment was asthma, well controlled on medications.

A February 2006 VA outpatient medical report stated that, on respiratory examination, the Veteran was clear to auscultation.  A February 2006 radiologic report stated that on views of the Veteran's chest, the Veteran's lungs were fully expanded, free of infiltrates, and without other abnormalities.  The impression was no active disease on portable chest.  A second February 2006 VA outpatient medical report stated that on physical examination, the Veteran's chest was clear to auscultation, bilaterally, with good air movement.  A third February 2006 VA outpatient medical report stated that on physical examination, the Veteran's chest was clear to auscultation, bilaterally, with good air movement.

A March 2006 VA outpatient pulmonary clinic note stated the Veteran was seen for dyspnea on exertion.  On physical examination, the Veteran's chest was clear to auscultation, bilaterally.  The assessment was rule out asthma.

In a November 2008 VA outpatient medical report, the Veteran denied experiencing shortness of breath or cough.  On physical examination, the Veteran's lungs were clear to auscultation and percussion and had good air movement.

In a March 2009 VA outpatient medical report, the Veteran denied experiencing shortness of breath.  On physical examination, the Veteran's lungs were clear to auscultation and percussion.

In a July 2009 VA outpatient medical report, the Veteran denied experiencing shortness of breath, cough, wheezing, or pleuritic chest pain.  On physical examination, the Veteran's lungs were clear to auscultation and percussion and had good air movement.

A February 2010 VA outpatient medical report stated that, on physical examination, the Veteran's lungs were clear to auscultation and percussion and had good air movement.

The medical evidence of record does not show that the Veteran has a current diagnosis of a respiratory disorder that is related to military service, to include as due to asbestos exposure.  The Veteran's service treatments records are negative for any diagnosis of a respiratory disorder.  While the post-service medical records include an assessment of asthma, there is no medical evidence of record that it was diagnosed prior to May 2005, approximately 23 years after separation from military service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Furthermore, there is no medical evidence of record which provides an etiological opinion relating any currently diagnosed respiratory disorder to military service, to include as due to asbestos exposure.  The Veteran's statements alone are not sufficient to prove that any currently diagnosed respiratory disorder is related to military service, to include as due to asbestos exposure.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that any currently diagnosed respiratory disorder is related to military service, to include as due to asbestos exposure.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the medical evidence of record does not show that any currently diagnosed respiratory disorder is related to military service, to include as due to asbestos exposure.  As such, service connection for a respiratory disorder is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disorder, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

Cervical Spine Disorder

The Veteran's service treatment records are negative for any complaints or diagnosis of a cervical spine disorder.

After separation from military service, an August 1982 VA medical examination report stated that the Veteran's neck motions were intact.  In an October 1982 VA outpatient medical report, the Veteran complained of low back pain with radiation to the cervical spine.  After physical examination, the diagnosis was musculoskeletal pain.

A February 1983 private medical report stated that on physical examination, the Veteran had a good range of motion of the neck.

A December 1986 private medical report stated that on physical examination, the Veteran did not have cervical spine tenderness or paravertebral muscle spasm.  The cervical spine range of motion was to 45 degrees of flexion; 45 degrees of extension; 80 degrees of rotation, bilaterally; and 40 degrees of lateral bending, bilaterally.  The examiner stated that these ranges of motion were within normal limits and the Veteran had normal spine curvature.

An August 1989 VA medical examination report stated that on physical examination, the Veteran's spinal curvature was within normal limits and his spine was nontender.

A November 1989 private chiropractic report stated that the Veteran had significant loss of the cervical curve with alteration of the normal physiological stress lines.  The relative rotation angles were abnormal and there was a significant amount of anterior weight bearing in the cervical spine.  The impression was decreased cervical curve with altered biomechanical findings as noted above.  The private chiropractor stated that the Veteran's most significant deviation from normal was the reduction of curvature in the cervical region, which showed a 64 percent loss of curve as based on a biomechanical normal.

In an August 1991 VA outpatient medical report, a preoperative diagnosis of chronic back and neck pain secondary to myofascial syndrome was given.  The Veteran received trigger point injection therapy, after which the diagnosis was myofascial pain syndrome.

In a December 1992 VA outpatient medical report, a preoperative diagnosis of chronic neck pain secondary to myofascial syndrome of the trapezius and levator scapula was given.  The Veteran received trigger point injection therapy, after which the diagnosis was chronic neck pain secondary to myofascial syndrome of the trapezius and levator scapula.

In a July 1995 VA outpatient medical report, the Veteran complained of neck pain.  Thereafter, in a November 1995 VA outpatient medical report, a preoperative diagnosis of chronic neck pain and migraine headaches was given.  The Veteran received trigger point injection therapy, after which the diagnosis was myofascial pain syndrome.  In a December 1995 VA outpatient medical report, a preoperative diagnosis of chronic headaches and neck pain was given.  The Veteran received trigger point injection therapy, after which the diagnosis was myofascial pain syndrome with accessory neuralgia.

In a June 1996 VA outpatient medical report, a preoperative diagnosis of chronic neck and low back pain was given.  The Veteran received trigger point injection therapy, after which the diagnosis was myofascial pain syndrome and nerve entrapment.  Thereafter, in an August 1996 VA outpatient medical report, a preoperative diagnosis of chronic neck pain, low back pain, and headaches was given.  The Veteran received trigger point injection therapy, after which the diagnosis was myofascial pain syndrome and neuralgia.

In a February 2001 VA outpatient medical report, the Veteran complained of chronic neck pain.  After physical examination, the diagnosis was musculoskeletal pain.

In a May 2003 VA outpatient medical report, the Veteran complained of headaches which began with pain in the back of the neck and radiated forward.  On physical examination, the Veteran had altered sensation on the left side of his scalp and considerable muscle spasm in the trapezius and paracervical area.  The examiner stated that a tension muscular contraction headache was demonstrated, which should be relieved when the muscle spasm in his neck was relieved.

A June 2005 VA spine examination report stated that, on physical examination, the Veteran had cervical spine range of motion to 45 degrees of flexion, without complaints; 35 degrees of extension, with complaints of lightheadedness at end; left lateral flexion to 15 degrees, without complaints; right lateral flexion to 20 degrees, without complaints; right rotation to 40 degrees, with "grimace" at the end of the range of motion; and left rotation to 20 degrees, with "grimace" at the end of the range of motion.  The Veteran reported additional pain and the ranges of motion were decreased in some areas and increased in other areas.  The diagnosis was extrusion right L5-S1 disc in 2001, otherwise normal MRI.  Thereafter, in a January 2006 VA telephone note, the Veteran complained of neck pain.

In a July 2009 VA outpatient medical report, the Veteran complained of neck pain after a motor vehicle accident.  On physical examination, the Veteran's cervical spine was tender to palpation.

The medical evidence of record does not show that the Veteran has a current diagnosis of a cervical spine disorder that is related to military service.  The Veteran's service treatments records are negative for any complaints or diagnosis of a cervical spine disorder.  While the post-service medical records include an assessment of neck pain related to myofascial syndrome, there is no medical evidence of record that this disorder was diagnosed prior to November 1989, over 7 years after separation from military service.  See Mense, 1 Vet. App. at 356.  Furthermore, there is no medical evidence of record which provides an etiological opinion relating any currently diagnosed cervical spine disorder to military service.  The Veteran's statements alone are not sufficient to prove that any currently diagnosed cervical spine disorder is related to military service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, the medical evidence of record does not show that any currently diagnosed cervical spine disorder is related to military service.  As such, service connection for a cervical spine disorder is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.


Erectile Dysfunction

The Veteran's service treatment records are negative for any complaints or diagnosis of erectile dysfunction.

After separation from military service, a July 2002 VA outpatient medical report stated that the Veteran had received a diagnosis of erectile dysfunction.  The medical evidence of record shows that erectile dysfunction has been consistently diagnosed since July 2002.

In a July 2003 VA telephone note, the Veteran asked that he be provided with a statement "saying that his problems with . . . his sexual impotency are due to back problems."  The Veteran's medical examiner "said that she could not write this statement for him - there is no evidence to the effect."

In a January 2004 VA genitourinary examination report, the Veteran reported that he began experiencing unusual erectile symptoms about one year before.  After physical examination, the diagnosis was erectile dysfunction.  The examiner opined that "[i]t is unlikely that the [Veteran's] . . . sexual dysfunction [is] related to his back condition."

The medical evidence of record does not show that the Veteran's currently diagnosed erectile dysfunction is related to military service or to a service-connected disability.  The Veteran's service treatments records are negative for any complaints or diagnosis of erectile dysfunction.  While the post-service medical records show that the Veteran has a current diagnosis of erectile dysfunction, there is no medical evidence of record that this disorder was diagnosed prior to July 2002, over 20 years after separation from military service.  See Mense, 1 Vet. App. at 356.  Furthermore, there is no medical evidence of record which provides an etiological opinion relating the Veteran's currently diagnosed erectile dysfunction to military service or a service-connected disability.  The only medical evidence of record which discusses the etiology of the Veteran's erectile dysfunction are the July 2003 VA telephone note and the January 2004 VA genitourinary examination report, neither of which related the Veteran's erectile dysfunction to military service or a service-connected disability.  The Veteran's statements alone are not sufficient to prove that any currently diagnosed erectile dysfunction is related to military service or a service-connected disability.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, the medical evidence of record does not show that any currently diagnosed erectile dysfunction is related to military service or a service-connected disability.  As such, service connection for erectile dysfunction is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

Bowel Dysfunction

In a March 1981 service treatment report, the Veteran complained of an upset stomach, vomiting, and diarrhea for the previous two days.  After physical examination, the assessment was gastroenteritis.  In a May 1982 service treatment report, the Veteran complained of an ear infection, nausea, diarrhea, cold, and sinusitis.  After physical examination, the assessment was flu.

After separation from military service, a July 1983 VA medical examination report stated that the Veteran did not have diarrhea.

In a June 1986 VA medical examination report, the Veteran stated that he did not have bowel complaints.

In a December 1986 private medical report, the Veteran denied any changes in his bowel habits.  On physical examination, the Veteran's abdomen was soft and nontender, without organomegaly or other masses palpable.  The abdomen was tympanitic, with normal bowel sounds.

An August 1989 VA medical examination report stated that, on physical examination, the Veteran's abdomen was flat with normoactive bowel sounds, soft, nontender, and without masses or organomegaly.

In a December 2001 VA spine examination report, the Veteran stated that he had been losing control of his stool approximately once every one to two weeks.

In a May 2003 VA outpatient medical report, the Veteran stated that he had normal bowel function.

In a July 2003 VA telephone note, the Veteran asked that the he be provided with a statement "saying that his problems with incontinence of bowel . . . are due to back problems."  The Veteran's medical examiner "said that she could not write this statement for him - there is no evidence to the effect."

In a January 2004 VA rectum and anus examination report, the Veteran stated that he started passing stools involuntarily in 1986 or 1987.  The Veteran had declined a colonoscopy in the past.  He reported soiling his clothing approximately three to four times per month.  The Veteran reported no current treatment for a bowel condition, no bowel surgery, and no history of colostomy.  On physical examination, there was no evidence of anemia, no history of colostomy, and no evidence of colostomy scars on the abdomen.  The Veteran had a normal rectum and size of lumen.  The anus was normal, and he had normal sphincter tone.  There was no evidence of fecal leakage and guaiac was negative.  There were no fissures and there was no evidence of hemorrhoids or bleeding.  The Veteran grimaced on palpation of the left upper and lower quadrants.  The diagnosis was possible irritable bowel syndrome.  The examiner stated that the Veteran declined evaluation of his fecal leakage.  The examiner restated that the Veteran had normal sphincter tone and opined that "[i]t is unlikely that his fecal leakage is related to his back condition."

In a June 2005 VA spine examination report, the Veteran reported losing control do his bowels after a sharp pain in his back.  He reported that he had irritable bowel syndrome and had bowel movements about 20 minutes after eating.

In an October 2005 VA outpatient medical report, the Veteran reported occasional bowel incontinence for the previous two to three years.

The medical evidence of record does not show that the Veteran has a current diagnosis of a bowel dysfunction that is related to military service or to a service-connected disability.  The Veteran's service treatments records are negative for a diagnosis of chronic bowel dysfunction.  The post-service medical records do not show any bowel complaints prior to December 2001, over 19 years after separation from military service.  See Mense, 1 Vet. App. at 356.  Furthermore, there is no medical evidence of record which provides an etiological opinion relating the Veteran's currently diagnosed bowel dysfunction to military service or a service-connected disability.  The only medical evidence of record which discusses the etiology of the Veteran's bowel dysfunction are the July 2003 VA telephone note and the January 2004 VA rectum and anus examination report, neither of which related the Veteran's bowel dysfunction to military service or a service-connected disability.  The Veteran's statements alone are not sufficient to prove that any currently diagnosed bowel dysfunction is related to military service or a service-connected disability.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, the medical evidence of record does not show that any currently diagnosed bowel dysfunction is related to military service or a service-connected disability.  As such, service connection for bowel dysfunction is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

Kidney Disorder

A May 1979 service treatment report stated that the Veteran's urinalysis was positive for glucose.  However, a December 1979 service treatment report stated that on a diabetic check, the Veteran's urinalysis was normal.  A January 1982 service treatment report stated that the Veteran complained of nausea for the previous day with blood in his urine, fever, and chills.  After physical examination, the assessment was viral syndrome.

After separation from military service, an August 1982 VA medical examination report stated that on physical examination, the Veteran's kidneys were not palpable.  The Veteran reported that he had a kidney infection in 1978.  He denied burning or stinging on urination.  There was no history of stones, sand, or gravel in the urine.  He had no history of artificial kidney, peritoneal dialysis, cystoscopy, catheterization, or kidney transplant.  The Veteran reported having protein and sugar in his urine in 1981.

A July 1983 VA medical examination report stated that on physical examination, the Veteran's kidneys were not palpable.  The Veteran related various blood sugar tests during military service.  After further physical examination, the diagnosis was no diabetes mellitus found. 

In a December 1986 private medical report, the Veteran stated that he had experienced "bruised kidneys" two or three years before, at which time he had hematuria.  He reported occasional hematuria with heavy drinking.  The Veteran denied experiencing kidney stones.  After physical examination, the examiner stated that, while the Veteran reported "bruised kidneys" and urinary incontinence, "at the present time on examination, there is no evidence of uremia, chronic pruritus or urinary retention."  The examiner also stated that there was no evidence that the Veteran had jaundice, his nutritional status was normal, and there was no evidence of end organ disease on examination.

In a December 1988 private medical report, the Veteran reported that he had previously experienced a hematuria due to a ruptured kidney secondary to a bar fight in 1983.

In a July 2003 VA outpatient medical report, the Veteran stated that he was not taking a specific medication because it "caused kidney stones."  The Veteran reported a history of passing small stones.  After physical examination, the assessment was "[Patient] reports kidney stones."  The plan stated that the Veteran should be scheduled for an intravenous pyelogram.

In a January 2004 VA genitourinary examination report, the Veteran reported that he had "passed a stone" about five to six months before.  He also reported that he had experienced a kidney infection many years before.  After physical examination, the diagnoses were erectile dysfunction and urinary incontinence.

In a January 2004 VA outpatient medical report, the Veteran stated that he was not taking a specific medication because he had read that it "caused kidney stones."  The Veteran reported a history of passing small stones.  The examiner stated that the Veteran had been scheduled for an intravenous pyelogram, but that the test was never accomplished.

In a September 2004 VA outpatient medical report, the Veteran stated that he was not taking a specific medication because he had read that it "caused kidney stones."  The Veteran reported a history of passing small stones.  The examiner stated that the Veteran had been scheduled for an intravenous pyelogram, but that the test was never accomplished.  The Veteran reported that he thought his urinary incontinence was from an incident involving his "kidneys being bruised in [service] f[ro]m tank accident, then hit with pool stick in barroo[m] fight."  After physical examination, the assessment was overactive bladder.

A March 2009 VA outpatient medical report stated that on laboratory testing, the Veteran's renal function was "ok."

The medical evidence of record does not show that a current diagnosis of a kidney disorder.  While the Veteran's service treatment records demonstrate one abnormal urinalysis results, no kidney disorder was diagnosed during military service.  In addition, while the Veteran has reported multiple kidney complaints and injuries, no injuries to the kidneys were complained of or found in the service treatment records, and no kidney disorder has been diagnosed after separation from military service.  While the July 2003 VA outpatient medical report gave an assessment of a reported history of kidney stones, this assessment was based on the Veteran's reported history and as discussed above, the Veteran's lay statements have not been found to be credible.  In addition, the assessment was not based on physical findings, and testing was ordered to further evaluate any existing kidney disorder.  The Veteran never took part in this testing, and there is no evidence of record that a kidney disorder was subsequently diagnosed.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims' interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The Veteran's statements alone are not sufficient to prove the existence of a current kidney disorder, as a kidney disorder is not simple and observable.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, there is no competent medical evidence of a kidney disorder.  As such, service connection for a kidney disorder is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no competent medical evidence that the Veteran has ever had a diagnosis of a kidney disorder, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

Right Knee Disorder

The Veteran's service treatment records are negative for any complaints or diagnosis of a right knee disorder.

After separation from military service, an August 1982 VA medical examination report stated that on physical examination, no right knee abnormalities were noted.  The diagnosis included a left knee disorder, but not a right knee disorder.

In a January 1988 VA outpatient medical report, the Veteran reported a history of an unstable right knee.  He stated that he used to wear a knee brace, but recently broke it.  A June 1988 VA medical examination report stated that on physical examination, the Veteran's joints were normal.

A September 1991 VA medical examination report stated that the Veteran reported persistent right knee pain which was aggravated by ascending stairs, squatting, and lifting.  He reported frequent giving out of his knees.  On physical examination, the Veteran's right knee had no deformity, edema, discoloration, or tenderness.  The Veteran had full right knee range of motion.  There was no atrophy, and drawer sign and McMurray's test were negative.  There was no medial or lateral instability in the right collateral ligaments.  A radiographic report was ordered.  The report stated that, after views of the bilateral knees, the impression was normal knees.  The diagnosis was patellofemoral syndrome of the right knee.

In an October 1992 VA outpatient medical report, the Veteran complained of pain in the posterior neck and lower back which continued to the right knee.  In a December 1996 VA outpatient medical report, the Veteran complained of occasional knee buckling and weakness.

A December 2001 VA joints examination report stated that, on physical examination, the Veteran had a brace on his right knee.

In a June 2005 VA joints examination report, the Veteran complained of right knee pain, giving way, and weakness.  On physical examination, the Veteran had right knee range of motion from 0 degrees to 105 degrees while standing, with complaints of pain, but then performed right knee flexion to 115 degrees on deep knee bending, without complaints of pain.  A radiographic report was ordered.  The report stated that, after views of the right knees, the impression was normal right knee.  The diagnosis stated that, regarding the Veteran's right knee condition, "[t]here is insufficient clinical evidence at present to warrant a diagnosis of any acute or chronic disorder or residuals thereof.  X-ray of the knee normal."  The examiner then discussed the Veteran's specific service treatment records and concluded that "the right knee condition is not caused by [or] the result of military service."

A November 2005 VA outpatient medical report gave an assessment of knee pain, with normal films.  In a January 2006 VA outpatient medical report, the Veteran complained of knee pain.  A May 2006 VA outpatient medical report gave an assessment of knee pain, with normal films.

In a May 2009 VA outpatient medical report, the Veteran complained of right knee popping.  In a July 2009 VA outpatient medical report, the Veteran stated that he injured his knees during military service when he rolled a tank and spent 16 months in rehabilitation.

The preponderance of the medical evidence of record does not show that the Veteran has a current diagnosis of a right knee disorder.  See generally, McLain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran's service treatment records are negative for any complaints or diagnosis of a right knee disorder.  While the September 1991 VA medical examination report gave a diagnosis of patellofemoral syndrome of the right knee, the diagnosis was given after physical and radiographic examinations which demonstrated no abnormalities.  In addition, the June 2005 VA joints examination report specifically stated that the evidence did not "warrant a diagnosis of any acute or chronic [right knee] disorder or residuals thereof."  While multiple VA outpatient medical reports gave diagnoses of knee pain after June 2005, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  The Veteran's statements alone are not sufficient to prove that he has a current diagnosis of a right knee disorder for VA purposes.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, the medical evidence of record does not show that the Veteran has a current diagnosis of a right knee disorder for VA purposes.  See Degmetich, 104 F. 3d 1328; see also Gilpin, 155 F.3d 1353.  As such, service connection for a right knee disorder is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the medical evidence of record does not show that the Veteran has a current diagnosis of a right knee disorder, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.


Bilateral Hearing Loss and Tinnitus

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records show that, on a February 1979 enlistment examination, an audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
25
5
5
10
5

In a May 1979 service treatment record, the Veteran complained of left otalgia.  On physical examination, no ear abnormalities were noted.  The impression was ear congestion.

An October 1979 service periodic audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
15
LEFT
20
10
5
10
10

A May 1980 service periodic audiological examination was conducted and pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
15
10
10
10
10

In a January 1982 service treatment report, the Veteran complained of left ear bleeding for the previous three and a half days with a sore throat and vomiting.  After physical examination, the assessment was otitis externa, rule out otitis media.

A May 1982 service treatment record reported that the Veteran had a history of ear infections.  On physical examination, there was swelling of the left ear canal.  The assessment was rule out left ear infection.  In a second May 1982 service treatment record, the Veteran complained of an ear infection, nausea, diarrhea, coughing, and sinusitis.  On physical examination, no left ear abnormalities were noted, but the Veteran's right ear was painful.  The assessment was flu.

On a June 1982 separation examination, the Veteran reported a history of ear trouble and hearing loss.  The Veteran stated that he had decreased hearing in both ears, with ringing which was alleviated by cleaning his ears.  On physical examination, no ear abnormalities were noted.  On audiological examination the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
5
10
LEFT
25
15
10
15
10

After separation from military service, an August 1982 VA medical examination report stated that on physical examination, the Veteran's ears were intact.

A July 1983 VA medical examination report stated that on physical examination, the Veteran's ears were negative for abnormalities.

In a February 1987 VA medical examination report, the Veteran complained of ear aches.

In a June 2003 VA audiological examination report, the Veteran complained of hearing loss and tinnitus.  He reported in-service noise exposure and denied post-service noise exposure other than a short period of work mowing grass.  An audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
30
30
LEFT
30
30
20
30
25

Using the Maryland CNC word list, speech recognition was 100 percent in the right ear and 100 percent in the left ear.  The examiner stated that the Veteran had mild sensorineural hearing loss, bilaterally.  The examiner reported that the claims file and audiological information had been reviewed.  On that basis, the examiner opined that the Veteran's hearing loss was

not typical of the noise-induced hearing loss.  The noise-induced hearing loss typically presents itself as a bilateral high-frequency sensorineural hearing loss.  [The Veteran's] hearing loss is most prevalent in the low pitches.  His complaints of feeling full in his ears and the way that the tinnitus was described makes it seem that the hearing loss and tinnitus are more likely related to his reported allergy problems.

The competent evidence of record does not show that the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to military service or to a service-connected disability.  The Veteran's service treatment records are negative for a diagnosis of tinnitus and bilateral hearing loss for VA purposes.  While the June 2003 VA audiological examination report found mild sensorineural hearing loss, bilaterally, the examiner found that the bilateral hearing loss and complaints of tinnitus were not related to his military service.  The Veteran's statements alone are not sufficient to prove that his currently diagnosed bilateral hearing loss is related to military service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  While veterans' statements can be competent etiological evidence regarding tinnitus under certain circumstances, in this case the Veteran's lay testimony is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the competent evidence of record does not show that the Veteran has current diagnoses of bilateral hearing loss and tinnitus which are related to military service or to a service-connected disability.  As such, service connection for bilateral hearing loss and tinnitus is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the competent evidence of record does not show that the Veteran has current diagnoses of bilateral hearing loss and tinnitus which are related to military service or to a service-connected disability, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), an extraschedular rating is considered where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Service connection is currently in effect for low back strain, rated as 40 percent disabling; residuals, left knee trauma, rated as 10 percent disabling; and hypertension, rated as 10 percent disabling.  The Veteran's combined disability evaluation is 50 percent disabling.  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) are not met.

The evidence of record shows that the Veteran is unemployed.  However, the preponderance of the evidence of record does not demonstrate that the Veteran is unemployed due to his low back disorder, left knee disorder, or hypertension.  SSA records dated in January 1987 and December 1987 stated that the Veteran was disabled due to psychiatric disorders, personality disorders, and epilepsy, none of which are service-connected.  Accordingly, the evidence of record relevant to the Veteran's claim of entitlement to TDIU does not show that he is completely precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone, without regard to any nonservice-connected disabilities.  38 C.F.R. § 4.16(b).

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to TDIU.  The Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16(a) and the evidence does not otherwise demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected low back disorder, left knee disorder, or hypertension.  Accordingly, TDIU is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for TDIU, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.



ORDER

An evaluation in excess of 40 percent for a lumbar spine disorder is denied.

An evaluation in excess of 10 percent for a left knee disorder is denied.

Service connection for a respiratory disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for erectile dysfunction is denied.

Service connection for bowel dysfunction is denied.

Service connection for a kidney disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A total disability rating for compensation purposes based on individual unemployability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


